DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 1-9 and 11-16 and addition of new claims 17-34, in the paper of 12/22/2020, is acknowledged.  Applicants' arguments filed on 12/222020, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 17-34 are still at issue and are present for examination. 
Election/Restrictions
Applicant’s election without traverse Group I, claims 1-9 to a DNase variant and Species Group 1 species: position 86, and Species Group 2 species: protease, in the paper of 10/22/2020 is acknowledged.  Applicant’s traverses the requirement for election of Species Group 1 on the basis that applicants submit that it would not be a serious burden on the examiner to consider a reasonable number of five positions of the recited alterations. 
Applicants traversal of the election of a single positon from Species Group I is acknowledged, however, is not found persuasive on the basis that the search and examination of more than one species would be a serious burden on the examiner based upon the additional database and search terms required to search with additional species.   Applicants are reminded that should the elected species be deemed allowable at that point the examiner will move on to consider additional species.


Claim Rejections - 35 USC § 112

The rejection of claims 1-9 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants cancellation of claims 1-9 and applicants arguments presented in the paper of 12/22/2020.
The rejection of claims 1-9 under 35 U.S.C. 112, first paragraph based on lack of scope of enablement is withdrawn based upon applicants cancellation of claims 1-9 and applicants arguments presented in the paper of 12/22/2020.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,479,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 20, 21, 28 are objected to because of the following informalities:  
Claims 20, 21 and 28 depend from rejected claim 17.  
Claim 28 comprises non-elected subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 17, 29, 30 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim(s) 17, 29, 30 are are directed to a naturally-occurring DNase variant having DNase activity, having sequence identity of at least 90% to SEQ ID NO: 1, and improved stability relative to SEQ ID NO:1 and a substitution at position 173 of SEQ ID NO:1, whether isolated or not, that is notpatent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013 Yu et al. (UniProt Accession No. AOAOF017M9 (June 2015) evidence that the claimed DNase variant are produced naturally in Aspergillus parasiticus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 17, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1)  and/or 102 (a)(2)  as being anticipated by Yu et al. (UniProt Accession No. AOAOF017M9 (June 2015).
Yu et al. teach a DNase from Aspergillus parasiticus which is 243 amino acids in length.  Yu et al. teach a DNase variant which has a sequence identity of at least 95% identity to SEQ ID NO: 1, has DNase activity and comprises a substitution at position 173 with “V”.  While Yu et al. do not measure the stability of the taught DNase as compared to SEQ ID NO:1, the improved stability relative to SEQ ID NO:1 is considered an inherent property of the taught DNase based upon the high level of sequence identity and the substitution position of the variant taught by Yu et al. 
Thus, claim(s) 17, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Yu et al. UniProt Accession No. AOAOF017M9 (June 2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and by Yu et al. (UniProt Accession No. AOAOF017M9 (June 2015).

Yu et al. teach a DNase from Aspergillus parasiticus which is 243 amino acids in length.  Yu et al. teach a DNase variant which has a sequence identity of at least 95% identity to SEQ ID NO: 1, has DNase activity and comprises a substitution at position 173 with “V”.  While Yu et al. do not measure the stability of the taught DNase as compared to SEQ ID NO:1, the improved stability relative to SEQ ID NO:1 is considered an inherent property of the taught DNase based upon the high level of sequence identity and the substitution position of the variant taught by Yu et al. 

Thus claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. WO 2011/098579 and by Yu et al. (UniProt Accession No. AOAOF017M9 (June 2015).
Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
1/15/2021


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652